Title: From Thomas Jefferson to William Short, 29 August 1791
From: Jefferson, Thomas
To: Short, William



Dear Sir
Philadelphia Aug. 29. 1791.

I am to acknolege the receipt of your No. 67. June 6. 68. June 10. 69. June 22. 70. June 26. 71. June 29. the three last by the British packet. My last to you was of July 28. by a vessel bound to Havre. This goes to the same port, because accompanied by newspapers. It will be the last I shall write you these two months, as I am to set out for Virginia the next week. I now inclose you a copy  of my letter of Mar. 12. to Mr. Carmichael which you say was not in that of the same date to you. There was no paper to accompany it but St. Marie’s, which you say you recieved.—I inclose you also a copy of our census written in black ink so far as we have actual returns, and supplied by conjecture in red ink where we have no returns. But the conjectures are known to be very near the truth. Making very small allowance for omissions which we know to have been very great, we are certainly above 4. millions, probably about 4,100,000.—There is a vessel now lying in Philadelphia, advertising to receive emigrants to Louisiana gratis, on account of the Spanish government. Be so good as to mention this to M. de Montmorin, who will be a judge what we must feel under so impudent a transaction.—You observe that if Drost does not come you have not been authorized to engage another coiner. If he does not come, there will probably be one engaged here. If he comes, I should think him a safe hand to send the diplomatic dye by, as also all the dyes of our medals, which may be used here for striking off what shall be wanting hereafter. But I would not have them trusted at sea but from April to October inclusive. Should you not send them by Drost, Havre will be the best route. I have not spoken with the Secretary of the treasury yet on the subject of the presses, but believe you may safely consider two presses as sufficient for us, and agree for no more without a further request.
The decree of the National assembly relative to tobo. carried in French or American ships is likely to have such an effect in our ports as to render it impossible to conjecture what may or may not be done. It is impossible to let it go on without a vigorous correction. If that should be administered on our part, it will produce irritation on both sides, and lessen that disposition which we feel cordially to concur in a treaty which shall melt the two nations as to commercial matters into one as nearly as possible. It is extremely desireable that the National assembly should themselves correct the decree by a repeal founded on the expectation of an arrangement.
We have as yet no news of the event of our second expedition against the Indians.—I am with great & sincere esteem Dear Sir, your friend & servant,

Th: Jefferson

